Citation Nr: 1445377	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-33 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from November 1988 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in pertinent part, denied service connection for acquired psychiatric disorder, claimed as PTSD.

The Veteran provided testimony before the undersigned during a hearing at the RO in June 2013.  A transcript is of record.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and dysthymic disorder, regardless of the precise diagnosis. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Since a September 2011 VA examination, in which a VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, records from The Vet Center have been obtained and associated with the claims file.  The records demonstrate diagnoses of PTSD based upon in-service stressors, major depression, and dysthymic disorder.  As noted above, VA must consider all currently diagnosed acquired psychiatric disorders regardless of the way the Veteran phrased the claim for benefits.

The September 2011 VA examiner diagnosed a depressive disorder but did not indicate whether or not this was related to active service.  A remand is necessary in order to obtain a complete VA etiology opinion.  

All outstanding records of ongoing mental health treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including at The Vet Center.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.
2.  Once the above development has been completed, the claims file, including all relevant records in the virtual files, must be forwarded to the September 2011 VA examiner, if available, to obtain an addendum consistent with this remand.  Another examiner should provide the opinion and another VA examination should be provided, if deemed necessary by the examiner.  The examiner should review the claims folder, including the Vet Center records obtained since the last VA examination, and note such review in the examination report or in an addendum.  

The Board requests that the opinion as to whether the opinion that the Veteran does not meet the criteria for PTSD is changed in light of the newly obtained evidence, including the Vet Center records diagnosing PTSD.  

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, to include major depression and dysthymic disorder, at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

The examiner should provide a thorough rationale for each of the opinions that takes into account the evidence of record.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



